DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Figures 1-6.
Species II: Figure 7.
Species III: Figure 8.
Species IV: Figure 9.
Species V: Figures 10-11.
Species VI: Figure 12.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, at least claim 1 is generic.
Species I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a press fit joint piece, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Koch (DE 102005053321 A1). 
Regarding claim 1, Koch discloses a joint piece (see Fig. 5) consisting of a circular (21 in Fig. 5) or polygonal base having a generally cylindrical (see Fig. 5) or prismatic structure and, protruding from one side of the base (see Fig. 5), in a direction perpendicular to the axis (A, see annotated Figure 5 below) of the cylindrical or prismatic base a headed stud (23) having a neck portion (B, see annotated Figure 5 below) adjacent the base and, at the end of the neck portion remote from the base, a wider head (C, see annotated Figure 5 below), where the edge of the head is inset from the plane of one side of the base (see annotated Figure 5 below).

    PNG
    media_image1.png
    603
    623
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5.

    PNG
    media_image2.png
    653
    636
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                  

/Josh Skroupa/Primary Examiner, Art Unit 3678